Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has not pointed out where amended claims 4 and 15 are supported, nor does there appear to be a written description of the claim limitation "a virtual ground circuit connected to [the pull-down transistors] of the first inverter and . . . the second inverter" in the application 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 9, 10-14 and 16-20 is/are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by Nii (US 5,471,420) Figure 4 (see markup).

    PNG
    media_image1.png
    754
    954
    media_image1.png
    Greyscale


Regarding independent claims 1, 10 and 16, Nii discloses an 8-transistor (8T) static random access memory (SRAM) cell as in figure 4 (see markup), comprising:
a first inverter 101 comprising a first pull-up transistor 13 and a first pull-down transistor 23 and a second inverter 102 comprising a second pull-up transistor 14 and a second pull-down transistor 24, wherein an output node N1 of the first inverter 101 is coupled to an input node of the second inverter 102 to define a first storage node N1, and wherein an input node of the first inverter 101 is coupled to an output node N2 of the second inverter 102 to define a second storage node N2;

a second access transistor 27 controlled by a read word line WB, wherein the second access transistor 27 is configured to couple the second storage node N2 through the third inverter 103 to a read bit line BB when the read word line WB is activated, and wherein the second access transistor 27 is configured to decouple the second storage node N2 through the third inverter 103 from the read bit line BB when the read word line WB is deactivated, wherein the read bit line BB is separate from the write bit line BA.
Regarding claim 2, Nii discloses the 8T SRAM cell of claim 1, wherein the third inverter 103 is configured to charge the read bit line BB (see markup).
Regarding claim 3, Nii discloses the 8T SRAM cell of claim 2, wherein a pre-charging circuit is not utilized to charge the read bit line (Nii discloses the process of reading and writing without mention the process of precharge. Inherently, a pre-charge circuit is not utilized to charge the read bit line).
Regarding claim 5, Nii discloses the 8T SRAM cell of claim 1, wherein only one word line comprising the write word line WA and only one bit line comprising the write bit line BA are utilized during the write operation (see markup).

Regarding claim 8, Nii discloses the 8T SRAM cell of claim 1, wherein the cell is configured to perform a write operation when (i) the write word line is activated so as to turn on the first access transistor and couple the first storage node to the write bit line and (ii) the read word line is deactivated so as to turn off the second access transistor and decouple the second storage node through the third inverter from the read bit line (col. 5, lines 20-36).
Regarding claim 9, Nii discloses the 8T SRAM cell of claim 1, wherein the cell is configured to perform a read operation when (i) the read word line is activated so as to turn on the second access transistor and couple the second storage node to the read bit line through the third inverter and (ii) the write word line is deactivated so as to turn off the first access transistor and decouple the first storage node from the write bit line (col. 5, lines 37-45).
	 Claims 11-14 and 17-20 are claiming the similar limitation as in claims 2-3 and 5-9. Therefore, they are analyzed as previously discussed with respect to claims 2-3 and 5-9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim s 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 5,471,420) in view of Bhavnagarwala et al. (US 2006/0215465).
Regarding claim 4 and 15, Nii discloses the 8T SRAM cell having all of the limitation as of claim 1 (and claim 10). Nii does not explicitly disclose a virtual ground circuit connected to the first pull-down transistor of the first inverter and the second pull-down transistor of the second inverter, and wherein the virtual ground circuit is configured to weaken the positive feedback of the first and second inverters during a write operation.
Bhavnagarwala et al. disclose a circuit and method for providing low voltage, high performance register files including the teaching including virtual ground to the full-down transistor during write access to reduce current leakage and thus reduce power consumption and to improve write margins just as claimed to weaken the positive feedback of the inverters during write operation to improve the write operation to the memory cell.  Therefore, it would have obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the virtual ground to the full-down transistors during write access into Bhavnagarwala’s teaching to improve the write operation to reduce current leakage and thus reduce power consumption and to the memory circuit (see Bhavnagarwala’s paras 0031 and 0041).
Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 5,471,420) in view of Houston (US 7,710,763).
Regarding claims 7 and 21, Nii discloses the 8T SRAM cell having all of the limitation as of claim 1. Nii fails teach the second access transistor is smaller in size than the first access transistor.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENE N AUDUONG/Primary Examiner, Art Unit 2825